       Case 1:18-cv-05391-SCJ Document 158 Filed 12/11/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FAIR FIGHT ACTION, et al.,

       Plaintiffs,
                                             Civil Action File
vs.
                                             No.: 1:18-cv-05391-SCJ
BRAD RAFFENSPERGER, in his
official capacity as the Secretary of
State of Georgia; et al.,

       Defendants.


                     RULE 5.4 CERTIFICATE OF SERVICE


      Pursuant to Local Rule 5.4, counsel for Defendants, hereby certifies that

State Defendants made the following productions to Plaintiffs' counsel:

         • On November 26, 2019 State Defendants produced documents bates

             labeled STATE-DEFENDANTS-00084464 to STATE-

             DEFENDANTS-00085249.

         • On November 27, 2019 State Defendants produced documents bates

             labeled STATE-DEFENDANTS-00085250 to STATE-

             DEFENDANTS-00089548.


                                         1
 Case 1:18-cv-05391-SCJ Document 158 Filed 12/11/19 Page 2 of 5




This 11th day of December, 2019.

                        ROBBINS ROSS ALLOY BELINFANTE
                        LITTLEFIELD LLC
                        /s/ Josh Belinfante
                        Vincent R. Russo
                        GA Bar No. 242628
                        Josh Belinfante
                        GA Bar No. 047399
                        Carey A. Miller
                        GA Bar No. 976240
                        Alexander Denton
                        GA Bar No. 660632
                        Brian E. Lake
                        GA Bar No. 575966
                        500 14th Street NW
                        Atlanta, GA 30318
                        Telephone: (678) 701-9381
                        Facsimile: (404) 856-3250
                        vrusso@robbinsfirm.com
                        jbelinfante@robbinsfirm.com
                        cmiller@robbinsfirm.com
                        adenton@robbinsfirm.com
                        blake@robbinsfirm.com

                        Attorneys for Defendants


                        STATE LAW DEPARTMENT
                        Christopher M. Carr
                        Attorney General
                        GA Bar No. 112505
                        Annette M. Cowart
                        Deputy Attorney General
                        GA Bar No. 191199

                               -2-
Case 1:18-cv-05391-SCJ Document 158 Filed 12/11/19 Page 3 of 5




                      Russell D. Willard
                      Senior Assistant Attorney General
                      GA Bar No. 760280
                      40 Capitol Square, S.W.
                      Atlanta, Georgia 30334

                      TAYLOR ENGLISH DUMA LLP
                      Bryan P. Tyson
                      GA Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 770.434.6868




                             -3-
       Case 1:18-cv-05391-SCJ Document 158 Filed 12/11/19 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

RULE 5.4 CERTIFICATE OF SERVICE has been prepared in Times New

Roman 14, a font and type selection approved by the Court in L.R. 5.1(C).

                                      /s/ Josh Belinfante
                                      Josh Belinfante




                                         4
        Case 1:18-cv-05391-SCJ Document 158 Filed 12/11/19 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing RULE 5.4

CERTIFICATE OF SERVICE with the Clerk of Court using the CM/ECF

system, which will send e-mail notification of such filing to all counsel of record.

      This 11th day of December, 2019.



                                 /s/ Josh Belinfante
                                 Josh Belinfante




                                          5
